SEAWELL, J., dissents.
BARNHILL. J., concurring.
Civil action to recover damages for personal injuries allegedly resulting from actionable negligence of defendant.
Plaintiff alleges in her complaint these facts, briefly stated:
(1) That on 7 November, 1945, plaintiff purchased a ticket from defendant, a common carrier of passengers for hire, for safe transportation on one of its buses from Laurinburg to Wilmington, in the State of North Carolina, and became a passenger thereon.
(2) That the bus was in negligent, careless and defective condition in that there protruded from the floor or step of said bus and near the door thereof, a piece of metal or loose fastening, which was not discernible and could not be observed by passengers, including the plaintiff, while leaving said bus.
(3) That on said date as plaintiff undertook to alight from the said bus, under the instructions and directions of defendant's servant, agent and employee, the heel of her shoe became engaged and entangled with the aforesaid loose piece of metal, protruding and partially fastened to the floor or step of the bus, so that and thereby plaintiff was violently thrown against the side of said bus, down the steps thereof, by reason of which she was injured in manner and to extent specified, to her great damage.
(4) And that said injuries received by plaintiff proximately resulted from negligence of defendant in respect to the loose piece of metal in manner specified in detail.
Defendant, answering the complaint, denied the allegations of negligence, and pleaded the contributory negligence of plaintiff.
These facts appear from the record to be uncontroverted: On 7 November, 1945, plaintiff purchased a ticket from defendant, a common carrier of passengers for hire, for transportation on one of its buses from Laurinburg to Wilmington in the State of North Carolina, and became a passenger on a through bus which had a fifteen or twenty minutes stop at Lumberton. The bus, with a seating capacity of thirty-three, had aboard around 37 or 38 passengers, of whom four or five were standing when the bus reached Lumberton. When the bus stopped there, the driver told the passengers the length of time the bus would remain. Plaintiff, who was sitting on the front seat on the right-hand side of the bus on the outside of two seats, put her right hand on the guard rail, right in front of where she was sitting, and, preceded by three or four other passengers and the driver, started to get off the bus and fell, sustaining injury — of which she complains. *Page 401 
Plaintiff, as witness for herself, testified in the trial court: "When we reached Lumberton, the driver of the bus announced to the passengers that we had a twenty-minute stop, and I decided to get off to get some magazines . . . and when I started . . . I had my hand on the handrail, and I had shoes with heels lower than these I have on, I don't wear high heel shoes, and the next thing I remember I was lying crumpled on the platform of the bus and the weight going on my left arm, and when I roused up the driver was helping me to get up, and he said, `I am very sorry that it happened,' and he picked me up and put me in the seat back of the driver's seat and I was losing much blood of the left hand . . . I wondered why I fell, and the driver was standing there, he was trying to stop the blood, and I looked over and said that was exactly what tripped me, and there was my heel still in the raised piece of steel and my shoe heel was caught in this piece of steel and it was still there. The heel was torn completely from the shoe . . . it was a very old bus . . . I did look where I was going . . . on this occasion because I caught the handrail as I started to get off the bus . . . I wondered why I fell and while I was sitting in the seat where the bus driver helped me to the seat, I looked and there was my heel caught in this raised piece of steel in the bus, and that is exactly where I fell and there was my shoe heel and it was right where it was pulled off my shoe, and I wear good substantial shoes."
Then on cross examination, plaintiff continued: "On this day I got on the bus over in Laurinburg, — I went up these same steps which I started down when I got to Lumberton. I couldn't see anything wrong with them at that time. I didn't see any piece of metal sticking up. I looked when I went up these steps, sure. I don't remember any piece of metal sticking up at that time, — I didn't see any . . . in Lumberton . . . I got off but I looked where I was going. I was looking down, the steps were down. I looked where I was putting my foot. I did not see metal sticking up."
On the other hand, the driver of defendant's bus, as witness for defendant, testified: ". . . I got off the bus . . . I was standing by the door . . . I saw her when she started out the door . . . she had her right hand on the guard rail and started down, first step . . . left foot hit the floor of the bus at this angle, her toe went over this way (indicating) and knocked the heel off of her shoe. She had her hand on the guard rail and she fell over and her left hand hit the hinge of the door . . . I jumped up on the step and helped her up. The lady sitting behind me got up and let her sit there. I got my first aid kit, wrapped her hand and put first aid bandage on it. Her hand was cut . . . and . . . bleeding. There was not a piece of metal sticking up on the step of that bus. The well of the bus steps is constructed all in one piece, *Page 402 
that type of bus. There was no metal strip sticking up on that step. The heel of her shoe came off. I found the heel of the shoe lying on the floor of the bus and picked it up. The best I recall it was two tacks that was holding the heel . . . I would say it was a medium heel . . . That heel was not caught in any part of the step. I picked the heel up. She did not show me the heel at all."
Then on cross-examination the driver continued: "I got off, then the passengers were lined up behind me coming out . . . They came out at the door. The bus was facing east, — I was facing west. The passengers . . . walked east and turned south. They come down the passageway and turned . . . The floor of the bus comes clean up to the windshield, level all the way up; no step there at all. The only step is after they turn and come south, two steps there. The guard rails are on the right-hand side as you start down the steps and on the left-hand side of the steps. A passenger sitting on the right side, — the rail would be immediately in front. There is a partition between the passenger sitting in front and the step . . . Mrs. Humphries . . . I helped her up off of the floor here in Lumberton. She was down on the floor where the first step is, — she didn't get down that first step. There is not a piece of metal strip that runs directly across that bus. The bottom of the floor is covered with linoleum. The linoleum is glued down, — no metal strips on it, — just exactly like this floor is put down. The steps are all metal. That is not where I found Mrs. Humphries' heel, it was up on the floor of the bus."
Much evidence was offered bearing upon the issue of damages. And the case was submitted to the jury upon issue of negligence, contributory negligence, and damages. The jury found that plaintiff was injured by the negligence of defendant, as alleged in the complaint, and that she, by her own negligence, did not contribute to the injury complained of, as alleged in the answer, and assessed damages. From judgment for plaintiff on the verdict, defendant appeals to Supreme Court and assigns error.
Defendant presents to this Court five questions for decision.
First: The denial of its motions for judgment as of nonsuit is stressed for error. In this connection when pertinent principles of law are applied to the evidence shown in the record, taken in the light most favorable to plaintiff, the rulings of the court below are appropriate.
Where the relation of carrier and passenger exists the carrier owes to the passengers the highest degree of care for their safety so far as is *Page 403 
consistent with the practical operation and conduct of its business. But the liability of the carrier for injuries to a passenger is based on negligence. The carrier is not an insurer of the safety of passengers. SeeWhite v. Chappell, 219 N.C. 652, 14 S.E.2d 843, and cases cited.
In actions against common carriers, the courts are generally agreed that when a passenger is injured by machinery and appliances wholly under the carrier's control, this fact is sufficient prima facie to show negligence.Saunders v. R. R., 185 N.C. 289, 117 S.E. 4. See also 20 R. C. L., 188, Negligence, Sec. 157.
Ordinarily a prima facie showing of negligence carries the case to the jury in the absence of evidence establishing contributory negligence as a matter of law. Morris v. Johnson, 214 N.C. 402, 199 S.E. 390; Woods v.Freeman, 213 N.C. 314, 195 S.E. 812.
Applying these principles to the present case, the evidence of plaintiff tending to show that as she, a passenger on defendant's bus, was walking from her seat in the bus for the purpose of alighting, her shoe heel caught in a raised piece of steel in the bus and she tripped and fell, is sufficient to make a prima facie showing of negligence.
And in considering motion for judgment as of nonsuit at the close of all the evidence, so much of defendant's evidence as is favorable to the plaintiff, or tends to explain and make clear that which has been offered by the plaintiff may be considered; but that which tends to establish another and different state of facts, or which tends to contradict or impeach the evidence offered by plaintiff is to be disregarded. See Atkinsv. Transportation Co., 224 N.C. 688, 32 S.E.2d 209, and cases cited there.
The evidence offered by defendant in the case in hand tends to make clear and to corroborate the evidence offered by plaintiff that she fell, that the heel of her shoe was knocked off, that the shoe heel was found on the floor of the bus, that the bus driver helped her to get up from the floor and put her in seat back of the driver's seat, and that her hand was bleeding, and he gave first aid to it. This evidence may be considered on the motion for judgment as of nonsuit. But evidence that tends to contradict or impeach the evidence offered by plaintiff will be disregarded on such motion. Hence the motion for judgment as in case of nonsuit was properly overruled. Lindsey v. R. R., 173 N.C. 390, 92 S.E. 166.
The second question relates to several exceptions to the ruling of the court in admitting, over defendant's objection, testimony reciting statements made by plaintiff to others as to her physical condition and suffering after she fell on the bus. The evidence to which these exceptions relate is competent for purpose of corroboration, and the record fails to show that appellant asked, at the time, that its purpose be restricted. *Page 404 
In such case the admission of the statements will not be ground for exception. Rule 21 of Rules of Practice in the Supreme Court, 221 N.C. 544.
The third, fourth and fifth questions pertain to the charge of the court to the jury to the effect that things were said that ought not to have been said, and things that ought to have been said were left unsaid. But a careful reading of the charge fails to disclose prejudicial error in either of these aspects.
No error.
SEAWELL, J., dissents.